Exhibit 10.2

 

AGREEMENT OF SALE

 

THIS AGREEMENT OF SALE(this “Agreement”) is made this            day of
February, 2004, by and between BEYOND THE WALL, INC., a Delaware corporation
(“Seller”),  and 1903 WEST MAIN STREET REALTY MANAGEMENT, LLC, a Pennsylvania
limited liability company (“Buyer”).

 

RECITALS:

 

A.                                   Seller owns the real property located at
1903 West Main Street, Stroudsburg, Pennsylvania, together with all improvements
thereon, and more fully described on Exhibit “A” attached to this Agreement (the
“Owned Property”).

 

B.                                     Seller, Buyer and YouthStream Media
Networks, Inc., have entered into an Asset Purchase Agreement, dated February
     , 2004, whereby, among other things, Seller is selling certain assets to
Buyer (“Asset Purchase Agreement”).

 

C.                                     Seller wishes to sell to Buyer, and Buyer
wishes to buy from Seller, the Owned Property, according to the terms and
conditions more fully set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants in this Agreement,
Seller and Buyer, intending to be legally bound, agree as follows:

 

1.                                       Sale and Assignment.  Seller shall sell
and convey to Buyer, and Buyer shall purchase from Seller, the Owned Property. 
Except as otherwise specifically provided herein, Buyer shall purchase the Owned
Property “AS IS”.

 

2.                                       Purchase Price.  The Purchase Price
shall be Six Hundred Fifty Thousand ($650,000.00) Dollars.  The Purchase Price
shall be paid to Seller at Closing by wire transfer or otherwise in immediately
available funds.

 

3.                                       Closing.  The Closing shall take place
simultaneously with the Closing under the Asset Purchase Agreement (“Closing”).

 

4.                                       Taxes and Utilities.

 

(a)                                  All realty transfer taxes and the title
insurance premiums incurred in connection with the sale of the Owned Property
shall be divided equally between Buyer and Seller.

 

1

--------------------------------------------------------------------------------


 

(b)                                 All real estate taxes and assessments shall
be paid by Buyer.

 

(c)                                  All utility expenses with respect to the
Owned Property shall be paid by Buyer.

 

5.                                       Deed; Title.  At Closing, Seller shall
deliver to Buyer a special warranty deed, in the form attached hereto as Exhibit
“B”, conveying the Owned Property free and clear of all liens, encumbrances and
easements, excepting, however, the following:  easements of roads, privileges or
rights of public service companies, if any; and easements, agreements, deed
restrictions or like matters of record; and the Mortgage to be given by Buyer to
Seller.   At Closing, Buyer shall deliver to Seller, a Mortgage in the form
attached hereto as Exhibit “C” to secure the Note provided for in the Asset
Purchase Agreement. At Closing, Buyer shall deliver to Seller a Subordination
Agreement in the form attached hereto as Exhibit “D”.

 

6.                                       Possession.  Possession is to be
delivered by deed, keys and physical possession to the Owned Property at
Closing.

 

7.                                       Representations and Warranties of
Seller.  Seller hereby represents and warrants as follows:

 

(a)                                  Organization and Standing.  Seller is a
business corporation duly organized, validly existing and in good standing under
the laws of Delaware.

 

(b)                                 Power and Authority.  Seller has full power
and authority to enter into this Agreement and to perform all of Seller’s
covenants and undertakings herein set forth.  The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate action on the part of Seller.

 

(c)                                  Enforceability.  This Agreement is a valid
and binding obligation of Seller, enforceable in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
moratorium or similar laws affecting the rights of creditors generally.

 

(d)                                 Title to the Property.  Seller has good and
marketable title to the Owned Property, and is able to convey good and
marketable title to Buyer free and clear of all mortgages, liens (including
federal, state and local tax liens), claims, assessments, charges, pledges,
security interests and other encumbrances, other than the Mortgage to be given
by Buyer to Seller.

 

(e)                                                                                 
Environmental.

 

2

--------------------------------------------------------------------------------


 

(i)                                     Environmental Reports.  Seller has made
available to Buyer, all environmental studies, reports, assessments, tests, and
related documents and records in its possession, custody or control which relate
to or affect the Owned Property.

 

(ii)                                  No Proceedings.  There are no known
actions, suits, claims, legal proceedings or any other proceedings relating to
or affecting the Owned Property based on environmental conditions or
noncompliance with or violation of any Environmental Laws (as defined herein) or
otherwise arising from Seller’s activities at the Owned Property involving
Hazardous Substances (as defined herein), including proceedings under any
Environmental Laws based on the storage, disposal, recycling, treatment or
off-site transportation of Hazardous Substances generated by Seller.

 

(iii)                               Hazardous Substances.  Based solely upon the
Environmental Reports and to the knowledge of Seller, neither the Owned Property
nor the Leased Property, nor any structure, improvements, equipment, fixtures,
activities or facilities thereon uses Hazardous Substances or equipment
containing polychlorinated biphenyls, or lead paint, except in accordance with
all applicable laws.

 

(iv)                              Releases.  Based solely upon the Environmental
Reports and to the knowledge of Seller, there are no processes, facilities,
operations, equipment or any other activities on the Owned Property which
currently result in the release or threatened release of Hazardous Substances
onto the Premises except in compliance with Environmental Laws.

 

(v)                                 Underground Storage Tanks.  Based solely
upon the Environmental Reports and to the knowledge of Seller, there are no
underground storage tanks or underground piping, used for the storage,
transportation or management of Hazardous Substances at the Owned Property.

 

8.                                       Representations and Warranties of
Buyer.  Buyer hereby represents and warrants to Seller as follows:

 

(a)                                  Organization and Good Standing.  Buyer is a
limited liability company duly organized, validly existing and in good standing
under the laws of the Commonwealth of Pennsylvania.

 

(b)                                 Power and Authority.  Buyer has full power
and authority to enter into this Agreement and to perform all of Buyer’s
covenants and undertakings herein set forth, including without limitation the
full power and authority to purchase and take title to the Owned Property upon
the terms and conditions set forth herein.  The execution and delivery of this
Agreement and the consummation of the transaction contemplated hereby have been
duly authorized by all necessary corporate or other organizational action on the
part of Buyer.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Enforceability.  This Agreement is a valid
and binding obligation of Buyer, enforceable in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
moratorium or similar laws affecting the rights of creditors generally.

 

9.                                       Broker’s and Finder’s Fees.  Buyer
shall be responsible for, and shall indemnify and hold harmless Seller for, any
brokerage fee or other commission owed in connection with the sale of the Owned
Property or the execution of this Agreement.

 

10.                                 Successors and Assigns.  The terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties hereto; provided, however,
that this Agreement may not be assigned by any party without the express written
consent of the other party hereto.

 

11.                                 Entire Agreement; Amendment.  Except as set
forth herein, this Agreement, including all schedules and exhibits hereto
constitute the sole understanding of the parties with respect to the matters
contemplated hereby and thereby and supersedes and renders null and void all
other prior agreements and understandings between the parties with respect to
such matters.  No amendment, modification or alteration of the terms or
provisions of this Agreement, including all schedules and exhibits hereto, shall
be binding unless the same shall be in writing and duly executed by the party
against whom such would apply.

 

12.                                 Knowledge.  For purposes of this Agreement,
the phrase “to the knowledge of Seller” shall mean the actual knowledge of the
following officers of Seller:  Jonathan Diamond, Kevin Wright and Robert
Weingarten.

 

13.                                 Recording.  This Agreement shall not be
recorded in the Office of the Recorder of Deeds or in any other office or place
of public record.

 

15.                                 Notices.  All notices required to be given
by any of the provisions of this Agreement must be in writing.

 

14.                                 Counterparts.  This Agreement may be
executed in more than one counterpart, each of which shall for all purposes be
deemed to be an original and all of which shall constitute one and the same
agreement.  A signature to this Agreement delivered by telecopy or other
artificial means shall be deemed valid.

 

15.                                 Governing Law.  This Agreement shall in all
respects be interpreted, construed and governed by and in accordance with the
laws of the Commonwealth of Pennsylvania, without regard to principles of
conflict of laws.

 

4

--------------------------------------------------------------------------------


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[SIGNATURE PAGE FOLLOWS IMMEDIATELY]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have set their hands and seals the

day, month and year first above written.

 

WITNESS:

SELLER:

 

BEYOND THE WALL, INC.

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

BUYER:

 

1903 WEST MAIN STREET REALTY
MANAGEMENT, LLC

 

 

 

 

 

By:

 

Name:

 

Title:

 

6

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

Legal Description

(see attached)

 

7

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

Special Warranty Deed

(see attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

Mortgage

(see attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

Subordination Agreement

(see attached)

 

--------------------------------------------------------------------------------